NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON ITS EXERCISE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
OFFERED, SOLD, OR OTHERWISE TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS (I)
PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT OR (II) IN COMPLIANCE WITH AN
EXEMPTION THEREFROM AND ACCOMPANIED, IF REQUESTED BY THE ISSUER, WITH AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH TRANSFER IS IN
COMPLIANCE WITH AN EXEMPTION THEREFROM.


THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUED UPON
ITS EXERCISE ARE SUBJECT TO THE RESTRICTIONS ON
TRANSFER SET FORTH IN ARTICLE II OF THIS WARRANT
 

--------------------------------------------------------------------------------

 
Warrant No.
Number of Shares: 3,750,000
 
(subject to adjustment)
Date of Issuance: June 24, 2011
 

 
PEOPLE’S LIBERATION, INC.
 
Common Stock Purchase Warrant
 
THIS IS TO CERTIFY THAT, for value received, Monto Holdings (Pty) Ltd., (the
“Registered Holder”), or its permitted assigns, is entitled to purchase from
People’s Liberation, Inc., a Delaware corporation (the “Company”), at the place
where the Warrant Office designated pursuant to Section 2.1 is located, at a
purchase price per share of $0.20 (as adjusted pursuant to the terms of this
Warrant, the “Exercise Price”), 3,750,000 shares of duly authorized, validly
issued, fully paid and nonassessable shares of Common Stock, $0.001 par value
per share, of the Company, and is entitled also to exercise the other
appurtenant rights, powers and privileges hereinafter set forth. The number of
shares of the Common Stock purchasable hereunder and the Exercise Price are
subject to adjustment in accordance with Article III hereof. This Warrant shall
expire at 5:00 p.m., Los Angeles time, on the fifth anniversary of the date
hereof.


Certain Terms used in this Warrant are defined in Article IV.


ARTICLE I


Exercise of Warrant


1.1 Method of Exercise. This Warrant may be exercised by the Registered Holder
as a whole or in part from time to time subsequent to the date hereof and until
June 24, 2016, at which time this Warrant shall expire and be of no further
force or effect; provided, however, that the minimum number of Warrant Shares
that may be purchased on a single exercise shall be 10,000 or the entire number
of shares remaining available for exercise hereunder, whichever is less. To
exercise this Warrant, the Registered Holder or permitted assignees of all
rights of the Registered Holder shall deliver to the Company, at the Warrant
Office designated in Section 2.1(a), a written notice in the form of the
Purchase Form attached as Exhibit A hereto, stating therein the election of the
Registered Holder or such permitted assignees of the Registered Holder to
exercise this Warrant in the manner provided in the Purchase Form, (b) payment
in full of the Exercise Price (in the manner described below) for all Warrant
Shares purchased hereunder, and (c) this Warrant. Subject to compliance with
Section 3.1(a)(vi), this Warrant shall be deemed to be exercised on the date of
receipt by the Company of the Purchase Form, accompanied by payment for the
Warrant Shares to be purchased and surrender of this Warrant, as aforesaid, and
such date is referred to herein as the “Exercise Date.” Upon such exercise
(subject as aforesaid), the Company shall issue and deliver to the Registered
Holder a certificate for the full number of the Warrant Shares purchasable by
the Registered Holder hereunder, against the receipt by the Company of the total
Exercise Price payable hereunder for all such Warrant Shares, (a) in cash or by
certified or cashier’s check or (b) if the Common Stock is registered under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), by
surrendering Warrant Shares having a Current Market Price equal to the Exercise
Price for all the Warrant Shares so purchased. The Person in whose name the
certificate(s) for Common Stock is to be issued shall be deemed to have become a
holder of record of such Common Stock on the Exercise Date.


 
 

--------------------------------------------------------------------------------

 
 
1.2 Net Exercise. Notwithstanding any provisions herein to the contrary, if, at
any time on or after the first anniversary of the original date of issuance of
this Warrant, the Common Stock is not registered for resale by the Registered
Holder under the Securities Act, and the Current Market Price of one share of
Common Stock is greater than the Exercise Price (at the date of calculation as
set forth below), in lieu of exercising this Warrant by payment of cash, the
Registered Holder may elect to receive Warrant Shares equal to the value (as
determined below) of this Warrant (or the portion thereof being canceled) by
surrender of this Warrant at the Warrant Office together with the properly
endorsed Purchase Form in which event the Company shall issue the Registered
Holder a number of shares of Common Stock computed as follows:


X = Y(A-B)
      A


Where:
X =
the number of shares of Common Stock to be issued to the Registered Holder.
 

 
 
Y =
the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
canceled (at the date of such calculation)

 
 
 
A =
the Current Market Price of one share of Common Stock (at the date of such
calculation)

 
B =
Exercise Price (as adjusted to the date of such calculation)

 
 
2

--------------------------------------------------------------------------------

 
 
1.3 Fractional Shares. No fractional shares of Common Stock shall be issued upon
exercise of this Warrant. Instead of any fractional shares of Common Stock that
would otherwise be issuable upon exercise of this Warrant, the Company shall pay
a cash adjustment in respect of such fractional interest equal to the fair
market value of such fractional interest as determined in good faith by the
Board of Directors.
 
1.4 Termination. Notwithstanding any other provision of this Warrant, the right
to exercise this Warrant shall terminate upon the first to occur of (a) at the
close of business on the fifth anniversary of the date hereof or (b) the closing
date of an Asset Transfer or Acquisition.
 
ARTICLE II


Warrant Office; Transfer


2.1 Warrant Office. The Company shall maintain an office for certain purposes
specified herein (the “Warrant Office”), which office shall initially be the
Company’s office at 1212 S. Flower Street, 5th Floor, Los Angeles, CA 90015, and
may subsequently be such other office of the Company or of any transfer agent of
the Common Stock in the continental United States of which written notice has
previously been given to the Registered Holder. The Company shall maintain, at
the Warrant Office, a register for the Warrant in which the Company shall record
the name and address of the Registered Holder, as well as the name and address
of each permitted assignee of the rights of the Registered Holder.


2.2 Ownership of Warrant. The Company may deem and treat the Registered Holder
as the holder and owner hereof (notwithstanding any notations of ownership or
writing hereon made by anyone other than the Company) for all purposes and shall
not be affected by any notice to the contrary, until presentation of this
Warrant for registration of transfer as provided in this Article II.


2.3 Transfer of Warrants. The Company agrees to maintain at the Warrant Office
books for the registration and transfer of this Warrant. This Warrant may be
transferred in whole or in part only in compliance with the applicable law. The
Company, from time to time, shall register the transfer of this Warrant in such
books upon surrender of this Warrant at the Warrant Office, properly endorsed,
together with a written assignment of this Warrant, substantially in the form of
the Assignment attached as Exhibit B hereto. Upon any such transfer, a new
Warrant shall be issued to the transferee, and the Company shall cancel the
surrendered Warrant. The Registered Holder shall pay all taxes and all other
expenses and charges payable in connection with the transfer of Warrants
pursuant to this Section 2.3.


2.4 No Rights as Shareholder Until Exercise. This Warrant does not entitle the
Registered Holder to any voting rights or other rights as a stockholder of the
Company prior to the exercise hereof. Upon the surrender of this Warrant and the
payment of the aggregate Exercise Price, the Warrant Shares so purchased shall
be and be deemed to be issued to the Registered Holder as the record owner of
such shares as of the close of business on the later of the date of such
surrender or payment.
 
 
3

--------------------------------------------------------------------------------

 
 
2.5 Expenses of Delivery of Warrants. Except as provided in Section 2.3 above,
the Company shall pay all reasonable expenses, taxes (other than transfer taxes)
and other charges payable in connection with the preparation, issuance and
delivery of Warrants and related Warrant Shares hereunder.


2.6 Compliance with Securities Laws. The Registered Holder (and its transferees
and assigns), by acceptance of this Warrant, covenants and agrees that such
Registered Holder is acquiring the Warrants evidenced hereby, and, upon exercise
hereof, the Warrant Shares, for its own account as an investment and not with a
view to distribution thereof. Neither this Warrant nor the Warrant Shares
issuable hereunder have been registered under the Securities Act or any state
securities laws and no transfer of this Warrant or any Warrant Shares shall be
permitted unless the Company has received notice of such transfer in the form of
the assignment attached hereto as Exhibit B, accompanied, if requested by the
Company, by an opinion of counsel reasonably satisfactory to the Company that an
exemption from registration of such Warrant or Warrant Shares under the
Securities Act is available for such transfer, except that no such opinion shall
be required after a registration for resale of the Warrant Shares has become
effective. Upon any exercise of the Warrants prior to effective registration for
resale or except as in accordance with Rule 144 under the Securities Act,
certificates representing the Warrant Shares shall bear a restrictive legend
substantially identical to that set forth as follows:


“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or the securities laws of any state
(collectively, the “Acts”). Neither the shares nor any interest therein may be
offered, sold, transferred, pledged, or otherwise disposed of in the absence of
an effective registration statement with respect to the shares under all of the
applicable Acts, or an opinion of counsel satisfactory to the Company to the
effect that such registrations are not required.”


(c) Any purported transfer of the Warrant or Warrant Shares not in compliance
with the provisions of this section shall be null and void. Stop transfer
instructions have been or will be imposed with respect to the Warrant Shares so
as to restrict resale or other transfer thereof, subject to this Section 2.6.


 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III


Anti-Dilution Provisions


3.1 Adjustment of Exercise Price and Number of Warrant Shares. The Exercise
Price shall be subject to adjustment from time to time as hereinafter provided
in this Article III. Upon each adjustment of the Exercise Price, except pursuant
to Sections 3.1(a)(iii), (iv), and (v), the Registered Holder shall thereafter
be entitled to purchase, at the Exercise Price resulting from such adjustment,
the number of shares of the Common Stock obtained by multiplying the Exercise
Price in effect immediately prior to such adjustment by the number of shares of
the Common Stock purchasable pursuant hereto immediately prior to such
adjustment and dividing the product thereof by the Exercise Price resulting from
such adjustment.


(a) Exercise Price Adjustments. The Exercise Price shall be subject to
adjustment from time to time as follows:


(i) Adjustment for Stock Splits and Combinations. If the Company shall, at any
time or from time to time after the date hereof (the “Original Issue Date”)
while this Warrant remains outstanding, effect a subdivision or split of the
outstanding Common Stock, the Exercise Price in effect immediately before such
subdivision shall be proportionately decreased. Conversely, if the Company shall
at any time or from time to time after the Original Issue Date combine the
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately before such combination shall be proportionately
increased. Any adjustment under this Section 3.1(a)(i) shall become effective at
the close of business on the date the subdivision or combination becomes
effective.


(ii) Adjustment for Common Stock Dividends and Distributions. If the Company, at
any time or from time to time after the Original Issue Date while this Warrant
remains outstanding makes, or fixes a record date for the determination of
holders of Common Stock entitled to receive, a dividend or other distribution
payable in additional shares of Common Stock, in each such event the Exercise
Price that is then in effect shall be decreased as of the time of such issuance
or, in the event such record date is fixed, as of the close of business on such
record date, by multiplying the Exercise Price then in effect by a fraction (i)
the numerator of which is the total number of shares of Common Stock issued and
outstanding immediately prior to the time of such issuance or the close of
business on such record date, and (ii) the denominator of which is the total
number of shares of Common Stock issued and outstanding immediately prior to the
time of such issuance or the close of business on such record date plus the
number of shares of Common Stock issuable in payment of such dividend or
distribution; provided, however, that if such record date is fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefor, the Exercise Price shall be recomputed accordingly as of the
close of business on such record date, and thereafter the Exercise Price shall
be adjusted pursuant to this Section 3.1(a)(ii) to reflect the actual payment of
such dividend or distribution.
 
 
5

--------------------------------------------------------------------------------

 
 
(iii) Adjustment for Reclassification, Exchange and Substitution. If at any time
or from time to time after the Original Issue Date while this Warrant remains
outstanding, the Common Stock is changed into the same or a different number of
shares of any class or classes of stock, whether by recapitalization,
reclassification or otherwise (other than an Acquisition, Asset Transfer,
subdivision or combination of shares, stock dividend, reorganization, merger,
consolidation, or sale of assets provided for elsewhere in this Section 3.1(a)),
in any such event the Registered Holder shall have the right thereafter to
convert such stock into the kind and amount of stock and other securities and
property receivable upon such recapitalization, reclassification or other change
by holders of the maximum number of shares of Common Stock into which such
shares of Common Stock could have been converted immediately prior to such
recapitalization, reclassification or change, all subject to further adjustment
as provided herein or with respect to such other securities or property by the
terms thereof.


(iv) Reorganizations, Mergers, Consolidations or Sales of Assets. If at any time
or from time to time after the Original Issue Date while this Warrant remains
outstanding, there is a capital reorganization of the Common Stock (other than
an Acquisition, Asset Transfer, recapitalization, or subdivision, combination,
reclassification, exchange, or substitution of shares provided for elsewhere in
this Section 3.1(a)), as a part of such capital reorganization, provision shall
be made so that the Registered Holder shall thereafter be entitled to receive
upon exercise hereof the number of shares of stock or other securities or
property of the Company to which a holder of the number of shares of Common
Stock deliverable upon exercise immediately prior to such event would have been
entitled as a result of such capital reorganization, subject to adjustment in
respect of such stock or securities by the terms thereof. In any such case,
appropriate adjustment shall be made in the application of the provisions of
this Section 3.1(a) with respect to the rights of the Registered Holder after
the capital reorganization to the end that the provisions of this Section 3.1(a)
(including adjustment of the Exercise Price then in effect and the number of
shares issuable upon exercise) shall be applicable after that event and be as
nearly equivalent as practicable.


(v) Rounding of Calculations; Minimum Adjustment. All calculations under this
Section 3.1(a) and under Section 3.1(b) shall be made to the nearest cent. Any
provision of this Section 3.1 to the contrary notwithstanding, no adjustment in
the Exercise Price shall be made if the amount of such adjustment would be less
than one percent, but any such amount shall be carried forward and an adjustment
with respect thereto shall be made at the time of and together with any
subsequent adjustment which, together with such amount and any other amount or
amounts so carried forward, shall aggregate one percent or more.
 
 
6

--------------------------------------------------------------------------------

 
 
(vi) Timing of Issuance of Additional Common Stock Upon Certain Adjustments. In
any case in which the provisions of this Section 3.1(a) shall require that an
adjustment shall become effective immediately after a record date for an event,
the Company may defer until the occurrence of such event issuing to the
Registered Holder after such record date and before the occurrence of such event
the additional shares of Common Stock or other property issuable or deliverable
upon exercise by reason of the adjustment required by such event over and above
the shares of Common Stock or other property issuable or deliverable upon such
exercise before giving effect to such adjustment; provided, however, that the
Company upon request shall deliver to such Registered Holder a due bill or other
appropriate instrument evidencing such Registered Holder’s right to receive such
additional shares or other property, and such cash, upon the occurrence of the
event requiring such adjustment.


(vii) Voluntary Adjustment by the Company. The Company may at any time during
the term of this Warrant, reduce the then current Exercise Price to any amount
and for any period of time deemed appropriate by the Board of Directors, in its
sole discretion, of the Company.


(b) Statement Regarding Adjustments. Whenever the Exercise Price shall be
adjusted as provided in Section 3.1(a), and upon each change in the number of
shares of the Common Stock issuable upon exercise of this Warrant, the Company
shall forthwith file, at the office of any transfer agent for this Warrant and
at the principal office of the Company, a statement showing in detail the facts
requiring such adjustment and the Exercise Price and new number of shares
issuable that shall be in effect after such adjustment, and the Company shall
also cause a copy of such statement to be given to the Registered Holder. Each
such statement shall be signed by the Company’s chief financial or accounting
officer. Where appropriate, such copy may be given in advance and may be
included as part of a notice required to be mailed under the provisions of
Section 3.1(c).


(c) Notice to Holders. In the event the Company shall propose to take any action
of the type described in clause (iii) or (iv) of Section 3.1(a), the Company
shall give notice to the Registered Holder, in the manner set forth in Section
6.6, which notice shall specify the record date, if any, with respect to any
such action and the approximate date on which such action is to take place. Such
notice shall also set forth such facts with respect thereto as shall be
reasonably necessary to indicate the effect of such action (to the extent such
effect may be known at the date of such notice) on the Exercise Price and the
number, kind or class of shares or other securities or property which shall be
deliverable upon exercise of this Warrant. In the case of any action which would
require the fixing of a record date, such notice shall be given at least 10 days
prior to the date so fixed, and in case of all other action, such notice shall
be given at least 15 days prior to the taking of such proposed action. Failure
to give such notice, or any defect therein, shall not affect the legality or
validity of any such action.


3.2 Costs. The Registered Holder shall pay all documentary, stamp, transfer or
other transactional taxes attributable to the issuance or delivery of the
Warrant Shares upon exercise of this Warrant. Additionally, the Company shall
not be required to pay any taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificate for such Warrant Shares.
The Registered Holder shall reimburse the Company for any such taxes assessed
against the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
3.3 Reservations of Shares. The Company shall reserve at all times so long as
this Warrant remains outstanding, free from preemptive rights, out of its
treasury Common Stock or its authorized but unissued shares of Common Stock, or
both, solely for the purpose of effecting the exercise of this Warrant,
sufficient shares of Common Stock to provide for the exercise hereof.


3.4 Valid Issuance. All shares of Common Stock which may be issued upon exercise
of this Warrant will upon issuance by the Company be duly and validly issued,
fully paid and nonassessable and free from all taxes, liens and charges with
respect to the issuance thereof attributable to any act or omission by the
Company, and the Company shall take no action which will cause a contrary result
(including without limitation, any action which would cause the Exercise Price
to be less than the par value, if any, of the Common Stock).


ARTICLE IV


Terms Defined


As used in this Warrant, unless the context otherwise requires, the following
terms have the respective meanings set forth below or in the Section indicated:


“Acquisition” means (a) any consolidation or merger of the Company with or into
any other corporation or other entity or Person, or any other corporate
reorganization, in which the individuals and entities who were beneficial owners
of the Common Stock immediately prior to such transaction beneficially own,
directly or indirectly, less than 50% of the outstanding securities entitled to
vote generally in the election of directors of the resulting, surviving, or
acquiring corporation in such transaction or (b) any transaction or series of
related transactions to which the Company is a party in which in excess of 50%
of the outstanding securities entitled to vote generally in the election of
director of the Company are transferred, excluding any consolidation or merger
effected exclusively to change the domicile of the Company.


“Asset Transfer” means a sale, lease, or other disposition of all or
substantially all of the assets of the Company to another Person.


“Board of Directors” means the Board of Directors of the Company.


“Common Stock” means the Company’s authorized Common Stock, $0.001 par value per
share.
 
 
8

--------------------------------------------------------------------------------

 
 
“Company” means People’s Liberation, Inc., a Delaware corporation, and any other
corporation assuming or required to assume the obligations undertaken in
connection with this Warrant.


“Current Market Price” means, as of any date, 5% of the sum of the average, for
each of the 20 consecutive Trading Days immediately prior to such date, of
either: (i) the high and low sales prices of the Common Stock on such Trading
Day as reported on the composite tape for the principal national securities
exchange on which the Common Stock may then be listed, or (ii) if the Common
Stock shall not be so listed on any such Trading Day, the high and low sales
prices of Common Stock in the over-the-counter market as reported by the Nasdaq
Stock Market for National Market Securities, or (iii) if the Common Shares shall
not be included in the Nasdaq Stock Market as a National Market Security on any
such Trading Day, the representative bid and asked prices at the end of such
Trading Day in such market as reported by the Nasdaq Stock Market or (iv) if
there be no such representative prices reported by the Nasdaq Stock Market, the
lowest bid and highest asked prices at the end of such Trading Day in the
over-the-counter market as reported by the OTC Electronic Bulletin Board or
National Quotation Bureau, Inc., or any successor organization. “Trading Day”
means a day on which an amount greater than zero can be calculated with respect
to the Common Stock under any one or more of the foregoing categories (i), (ii),
(iii) and (iv), and the “end” thereof, for the purposes of categories (iii) and
(iv), shall mean the exact time at which trading shall end on the New York Stock
Exchange. If the Current Market Price cannot be determined under any of the
foregoing methods, Current Market Price shall mean the fair value per share of
Common Stock on such date as determined by the Board of Directors in good faith,
irrespective of any accounting treatment.


“Exchange Act” is defined in Section 1.1.


“Exercise Date” is defined in Section 1.1.


“Exercise Price” is defined in the Preamble.


“Original Issue Date” is defined in Section 3.1(a)(i).


“Outstanding” means when used with reference to Common Stock at any date, all
issued shares of Common Stock (including, but without duplication, shares deemed
issued pursuant to Article III) at such date, except shares then held in the
treasury of the Company.


“Person” means any individual, corporation, partnership, trust, organization,
association or other entity.


“Registered Holder” is defined in the Preamble.


“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder, all as the same shall be in effect at the time.
 
 
9

--------------------------------------------------------------------------------

 
 
“Warrant” means this Warrant and any successor or replacement Warrant delivered
in accordance with Section 2.3 or 6.8.


“Warrant Office” is defined in Section 2.1.


“Warrant Shares” means the shares of Common Stock purchased or purchasable by
the Registered Holder, or the permitted assignees of such Registered Holder,
upon exercise of this Warrant pursuant to Article I hereof.


ARTICLE V


Covenant of the Company


The Company covenants and agrees that this Warrant shall be binding upon any
corporation succeeding to the Company by merger, consolidation, or acquisition
of all or substantially all of the Company’s assets.
 
ARTICLE VI


Miscellaneous


6.1 Entire Agreement. This Warrant contains the entire agreement between the
Registered Holder and the Company with respect to the Warrant Shares that it can
purchase upon exercise hereof and the related transactions and supersedes all
prior arrangements or understanding with respect thereto.


6.2 Governing Law. This Warrant shall be governed by and construed in accordance
with the internal laws of the State of Delaware, without regard to its conflict
of law provisions.


6.3 Waiver and Amendment. Any term or provision of this Warrant may be waived at
any time by the party which is entitled to the benefits thereof, and any term or
provision of this Warrant may be amended or supplemented at any time by the
written consent of the parties (it being agreed that an amendment to or waiver
under any of the provisions of Article III of this Warrant shall not be
considered an amendment of the number of Warrant Shares or the Exercise Price).
No waiver by any party of any default, misrepresentation, or breach of warranty
or covenant hereunder, whether intentional or not, shall be deemed to extend to
any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising because of any prior
or subsequent such occurrence.


6.4 Illegality. In the event that any one or more of the provisions contained in
this Warrant shall be determined to be invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in any other respect and the remaining provisions of this Warrant
shall not, at the election of the party for whom the benefit of the provision
exists, be in any way impaired.
 
 
10

--------------------------------------------------------------------------------

 
 
6.5 Copy of Warrant. A copy of this Warrant shall be filed among the records of
the Company.


6.6 Notice. Any notice or other document required or permitted to be given or
delivered to the Registered Holder shall be delivered at, or sent by certified
or registered mail to such Registered Holder at, the last address shown on the
books of the Company maintained at the Warrant Office for the registration of
this Warrant or at any more recent address of which the Registered Holder shall
have notified the Company in writing. Any notice or other document required or
permitted to be given or delivered to the Company, other than such notice or
documents required to be delivered to the Warrant Office, shall be delivered at,
or sent by certified or registered mail to, the office of the Company at 1212 S.
Flower Street, 5th Floor, Los Angeles, CA 90015, or any other address within the
continental United States of America as shall have been designated in writing by
the Company delivered to the Registered Holder.


6.7 Limitation of Liability; Not Stockholders. Subject to the provisions of
Article III, until the exercise of this Warrant, the Registered Holder shall not
have or exercise any rights by virtue hereof as a stockholder of the Company,
including, without limitation, the right to vote, to receive dividends and other
distributions, or to receive notice of, or attend meetings of stockholders or
any other proceedings of the Company. Until the exercise of this Warrant, no
provision hereof, and no mere enumeration herein of the rights or privileges of
the Registered Holder, shall give rise to any liability of such Registered
Holder for the purchase price of any shares of Common Stock or as a stockholder
of the Company, whether such liability is asserted by the Company or by
creditors of the Company.


6.8 Exchange, Loss, Destruction, etc. of Warrant. Upon receipt of evidence
satisfactory to the Company (an affidavit of the Registered Holder shall be
satisfactory evidence) of the loss, theft, mutilation or destruction of this
Warrant, and, in the case of any such loss, theft or destruction, upon delivery
of a bond of indemnity in such form and amount as shall be reasonably
satisfactory to the Company, or, in the event of such mutilation upon surrender
and cancellation of this Warrant, the Company will make and deliver a new
Warrant of like tenor, in lieu of such lost, stolen, destroyed or mutilated
Warrant; provided, however, that the original Registered Holder of this Warrant
shall not be required to provide any such bond of indemnity and may in lieu
thereof provide his agreement of indemnity. Any Warrant issued under the
provisions of this Section 6.8 in lieu of any Warrant alleged to be lost,
destroyed or stolen, or in lieu of any mutilated Warrant, shall constitute an
original contractual obligation on the part of the Company. This Warrant shall
be promptly canceled by the Company upon the surrender hereof in connection with
any exchange or replacement. The Registered Holder of this Warrant shall pay all
taxes (including securities transfer taxes) and all other expenses and charges
payable in connection with the preparation, execution and delivery of
replacement Warrant(s) pursuant to this Section 6.8.
 
 
11

--------------------------------------------------------------------------------

 
 
6.9 Headings. The Article and Section and other headings herein are for
convenience only and are not a part of this Warrant and shall not affect the
interpretation thereof.


6.10 Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of Registered Holder. The provisions of this Warrant are
intended to be for the benefit of all Registered Holders from time to time of
this Warrant and shall be enforceable by any such Registered Holder or holder of
Warrant Shares.


IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its
name.


Dated: June 24, 2011
 

 
PEOPLE’S LIBERATION, INC.
             
By _____________________________
 
Name: __________________________
 
Title: ___________________________

 
 
12

--------------------------------------------------------------------------------

 
 
Exhibit A


PURCHASE FORM
 
To:
Dated: __________, 201_

 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. ____), hereby irrevocably elects to purchase ________ shares of the Common
Stock covered by such Warrant.
 
The undersigned herewith makes payment of the full exercise price for such
shares at the price per share provided for in such Warrant, which is $_____ per
share in lawful money of the United States.
 
 

 
[______________________________]
                 
_______________________________
 
Name: __________________________
 
Title: ___________________________



 
 

--------------------------------------------------------------------------------

 


Exhibit B


ASSIGNMENT


For value received, _____________________________, hereby sells, assigns and
transfers unto _______________________________ the within Warrant, together with
all right, title and interest therein and does hereby irrevocably constitute and
appoint ______________________, attorney, to transfer said Warrant on the books
of the Company, with full power of substitution.
 
________________________________


Dated: ___________________, 201_
 
 
 

--------------------------------------------------------------------------------

 
 